Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/1/2021 have been entered.
Specification
The objection to the abstract has been removed.
Claim Objections
The objection to claim 1 has been removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been removed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,678,230 (Smyers hereainfter) in view of US Patent No. 5,423,452 (Tardif hereinafter).
In re claim 1, with reference to Figs. 7B and 7C, Smyers discloses: A heat insulating container (formed of ceramic, column 2, lines 50-58), comprising: a bottom box and an surrounding wall surrounding the bottom box, a top portion of the bottom box being open and connected with the surrounding wall, an inner space of the surrounding wall being connected with an inner space of the bottom box, an opening being defined by a top edge (formed at 62C) of the surrounding wall.

[AltContent: arrow][AltContent: textbox (Annular Groove)][AltContent: textbox (Bottom Surface Recess)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Positioning Recess)][AltContent: textbox (Through Hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lid Rubber Strip)][AltContent: textbox (Bottom Box  Inner Space)][AltContent: arrow][AltContent: textbox (Surrounding Wall Inner Space)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Surrounding Wall)][AltContent: arrow][AltContent: textbox (Bottom Box)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    523
    545
    media_image1.png
    Greyscale

Smyers fails to disclose a handle portion is downward extended from an external surface of a junction between the bottom box and the surrounding wall, the handle portion and the bottom box being arranged at interval, and a rubber strip being arranged wrapping the handle portion
However, with reference to Fig. 5, Tardif discloses a nesting container (column 1, lines 51-53) wherein a handle portion (formed by flange 33) is downward extended from an external surface of a junction between a bottom portion of the container (below 33) and a surrounding wall (portion of sidewall 14 above 33), the handle portion and the bottom box being arranged at interval (i.e. handle portion 33 is arranged at the upper 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the rubber wrapped handle at the flange of Tardif with the sidewall of Smyers for the purposes of facilitating gripping of the container during pouring of contents (column 3, lines 1-20).
In re claim 2, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein a lid (70) covers on the opening, a sealing rubber strip is arranged on the lid, and the sealing rubber strip is clamped between the lid and the surrounding wall and the opening is thereby sealed (see Fig. 7c above, bottom flange of strip is clamped between the lid and the surrounding wall at 64A/62C).
In re claim 3, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein a positioning recess is defined on an external surface of the lid, the positioning recess is shaped corresponding to an external bottom surface of the bottom box for accommodating another bottom box (see Fig. 7C above, and Fig. 8B).
In re claim 4, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein an annular groove is defined on a surface of the lid and a through hole is defined on the lid, the through hole is connected 
In re claim 5, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein a plurality of snap-fits (90E and 90F) is arranged on an edge of the lid, the respective snap-fits buckle on an external surface of the surrounding wall (see Fig. 8B).
In re claim 6, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein at least one barb (64B) for buckling with the snap-fits is arranged on the external surface of the surrounding wall.
In re claim 7, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein the barb is extended to surround the opening (se Figs. 5F and 7B).
In re claim 8, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein a recess is formed on an external bottom surface of the bottom box (see Fig. 7B Above).
In re claim 10, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein an inner box is accommodated in the surrounding wall and the inner box is stacked on the flange of the bottom box (Fig. below shows stacked Smyers containers, wherein the obvious location of the combined flange is at the point of contact during nesting).

[AltContent: rect][AltContent: oval][AltContent: textbox (Flange Location (as combined))]
    PNG
    media_image2.png
    168
    465
    media_image2.png
    Greyscale

In re claim 11, with reference to the Figs. noted above, Smyers in view of Tardif disclose the claimed invention including wherein the handle portion is extended from a lower edge of the surrounding wall (inasmuch as can be gleaned from the interpretation of Applicant’s claim 1 wherein the “surrounding wall surrounding the bottom box).  The handle portion of Tardif extends from a lower edge of what is considered the upper portion of the surrounding wall of Tardif, and in Smyers in view of Tardif as in re claim 1 above).

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-8 of the Remarks that Smyers in view of Tardif fail to disclose flange at 33 of Tardif because the element 33 does not extend through to the inside surface of the sidewall.  However, there is no limitation requiring the flange to effect the contour of the inner surface of the sidewall, or to be inward extended from the sidewall, current claim 1 only reads that “a flange is outward extended” from the junction of the two regions of the sidewall.  Applicant argues that a “flange” should be similar to 62C of Smyers, however, this flange does not change the contour of the inner surface .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733